DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. As per Applicant’s argument that Liu fails to disclose or to suggest wherein pruning for the block vector of another candidate in the HMVP is removed. 
The Examiner respectfully disagree and notes that limitation as presented, allows for pruning to be performed on the HMVP candidate. In this case, using broadest reasonable interpretation, the HMVP is removed based on the results from pruning. Liu discloses if there are more than 16 HMVP candidates from the previously coded blocks, a First-In-Out (FIFO) rule is applied so that the table always contains the latest previously coded 16 motion candidates, see 2. Proposed method and fig. 3a-b. In addition, Liu discloses a constraint FIFO rule is introduced wherein when inserting a HMVP to the table, redundancy check is firstly applied to find whether there is an identical HMVP in the table. If found, the identical HMVP is removed from the table an all the HMVP candidates afterwards are moved. Thus, Liu more than fairly teaches, discloses and reads upon the claimed limitation. Lastly, if the Applicants intention is that pruning is not performed (removed) on the HMVP, then the claim should positively recite that pruning is not performed for the block vector of another candidate in the HMVP. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al., (U.S. Pub. No. 2015/0264386 A1) in view of Han et al., (U.S. Pub. No. 2020/0169745 A1) and further in view of Liu et al., “CE-4 related: History-based Motion Vector Predictor”. 
As per claim 1, Pang teaches a method to construct a candidate merge list for Intra block copy (IBC) mode, the method comprising: inserting a block vector of a left of neighboring of a current block into an initial merge list of the current block, when the left neighboring block is available and the left neighboring block is using an IBC mode (fig. 9 el. 902-904, “include the left neighboring block vector in the plurality of block vector predictor candidates”, [0027], [0219-0220]); inserting a block vector of an above neighboring block of the current block into the initial merge list, when the above neighboring block is available, the above neighboring block is using IBC mode and the block vector neighboring block 
However, Han teaches inserting a block vector of last candidate in a history based motion vector predictor (HMVP) into the merge list (“determining one or more history-based motion vector prediction (HMVP) candidates; and including, as a last candidate in the MV candidate list, a HMVP candidate of the one or more HMVP candidates”) , when the block vector of above neighboring block is not the same as the block vector of the last candidate in the HMVP and when the block vector of the left neighboring block is not same as the block vector of the last candidate in the HMVP (“As an example, motion vector information of an HMP candidate may be the same as the motion vector information, already in the motion vector predictor list, for a spatially neighboring block. Accordingly, in some examples, the video examples, the video encoder and video decoder perform a pruning operation in which an HMVP candidate is added only if the HMVP candidate is different than entries already in the motion  predictor list”, [0025-0026], [0030-0032], [0115]); and wherein the last block vector in the initial merge list of the current block is a block vector of a candidate in the HMVP (abstract, [0005], [0021], [0166], [0171], “a video coder may generate a motion vector candidate list for a block of video data predicted using IBC with an HMVP candidate as the last candidate in the motion vector candidate list”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han with Peng for the benefit of providing 

However, Liu teaches inserting a block vector of another candidate in the HMVP into the initial merge list, wherein pruning for the block vector of another candidate in the HMVP is removed (fig. 3 (a)-(b), and 2 Proposed method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li with Peng (modified by Han) in order to improve the coding efficiency of MVP. 
As per claim 2, which is the corresponding decoder of the method as recited in claim 1, the rejection and analysis made for claim 1 also applies here. In addition, Peng teaches one or more processors ([0012], [0257]); and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors ([0012], [0257]). 
As per claim 5, which is the corresponding decoder of the method as recited in claim 1, the rejection and analysis made for claim 1 also applies here. In addition, Peng teaches one or more processors ([0012]); and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors ([0012]).
As per claim 6, Peng (modified by Han and Liu) as a whole teaches everything as claimed above, see claim 5. In addition, Peng discloses to obtain a block vector of the current block according to the initial merge list after the above inserting processes and a merge candidate index for the current block ([0169], “A merge candidate may contain a set of motion information, e.g., motion vectors corresponding to both reference picture lists (list 0 and list 1) and the reference indices. If a merge 
As per claim 7, Peng (modified by Han and Liu) as a whole teaches everything as claimed above, see claim 5. Peng does not explicitly disclose wherein the initial merge list is an empty list before a first insert process.
However, Han (2020/0169745; 16696008) teaches wherein the initial merge list is an empty list before a first insert process (“Video encoder 200 and video decoder 300 may be configured to empty the table (e.g., remove the HMVP candidates) when a new slice is encountered for encoding or decoding”, [0115]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han with Peng (modified by Liu) for the benefit of  reducing the amount of time needed to encode or decode video data and improve the overall operation of the video coder.
As per claim 8, Pen (modified by Han and Liu) as a whole teaches everything as claimed above, see claim 6. Peng does not explicitly disclose wherein the initial merge list is an empty list before a first insert process.
However Han teaches wherein the initial merge list is an empty list before a first insert process (“Video encoder 200 and video decoder 300 may be configured to empty the table (e.g., remove the HMVP candidates) when a new slice is encountered for encoding or decoding”, [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han with Peng (modified by Liu) for the benefit of  reducing the amount of time needed to encode or decode video data and improve the overall operation of the video coder.
claim 9, Peng (modified by Han and Liu) as a whole teaches everything as claimed above, see claim 5. In addition, Peng teaches wherein the above insert processes are performed orderly (“In some examples, Intra BC unit 48 may evaluate block vector predictor candidates from the different groups in a particular order until the block vector candidate list includes a particular number N of block vector candidates (e.g., 2, 3, 4, 5, 6, 7 or 8). 
As per claim 10, Peng (modified by Han and Liu) as a whole teaches everything as claimed above, see claim 6. In addition, Peng teaches wherein the above insert processes are performed orderly (“In some examples, Intra BC unit 48 may evaluate block vector predictor candidates from the different groups in a particular order until the block vector candidate list includes a particular number N of block vector candidates (e.g., 2, 3, 4, 5, 6, 7 or 8).
As per claim 11, Peng (modified by Han and Liu) as a whole teaches everything as claimed above, see claim 7. In addition, Peng teaches wherein the above insert processes are performed orderly (“In some examples, Intra BC unit 48 may evaluate block vector predictor candidates from the different groups in a particular order until the block vector candidate list includes a particular number N of block vector candidates (e.g., 2, 3, 4, 5, 6, 7 or 8).
As per claim 14, which is the corresponding computer program product comprising a program code for performing a method of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (U.S. Pub. No. 2020/0169745 A1) in view of Liu et al., “CE-4 related: History-based Motion Vector Predictor”.
As per claim 3, Han teaches a decoder, comprising: one or more processor ([0088]); and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programing for execution by the one or more processors, wherein the programming, when executed by 
However, Liu teaches inserting a block vector of another candidate in the HMVP into the initial merge list, wherein pruning for the block vector of another candidate in the HMVP is removed (fig. 3 (a)-(b), and 2 Proposed method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li with Peng (modified by Han) in order to improve the coding efficiency of MVP. 
As per claim 4, Han (modified by Liu) as a whole teaches everything as claimed above, see claim 3. In addition, Han teaches obtain a block vector of the current block according to the initial merge list after the above inserting processes and a merge candidate index for the current block ([0018], [0029], “both video encoder and video decoder may construct a motion vector candidate list and the video encoder may encode one or more syntax elements that indicate which candidate from the motion . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486